Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse and election of multiple sclerosis as the demyelinating disorder, election of 3,7-dimethyl-6(s),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid as the RXR agonist and election of inflammation as the symptom of demyelinating disorder in the reply filed on 11/17/21 is acknowledged.  Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/117/21.
Claims1-20 are currently pending in the application.  However, due to a restriction requirement, claims 10-11 are withdrawn from further consideration and claims 1-9 and 12-20 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides 

						            IDS

	The information disclosure statements (IDS) submitted on 11/17/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Objections

Claim 19 is objected to because of the following informalities:  Claim 19 recites “A method of claim 7” but rather should recite “The method of claim 7” since it is referring to a previous method delineated in claim 17.   Applicant is required to address such informality.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 1-9 and 12-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-9 and 12-20 recite the limitation "the step" in claim 1, line 1; “the individual’s immune system” in claim 1, lines 5-6; and “the immunomodulatory activity” in claims 3, 4, and 5, line 1.  Specifically, the claims contains no earlier recitation or limitation of said terms and is therefore unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-9, 12-17, and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 12-20 of 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12-15, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (Nature Neuroscience (2011), vol. 14 pp. 45-57; cited by Applicant and filed on an IDS 1449) in view of Vuligonda et al. (US 5,917,082 A, cited by Applicant and filed on an IDS 1449) and Zapata-Gonzalez et al. (J Immunology (2007) vol. 178, pp.6130-6139, cited by Applicant and filed on an IDS 1449) and as evidenced by Xiao et al. (J. Immunol (2008) vol. 181, pp.2277-2284, cited by Applicant and filed on an IDS 1449).  

Huang et al. teach that RXR signaling is highly active in lesions and might contribute to remyelination [p.47, col. 1, para.1]. After spinal cord contusions, all three RXR members become actively expressed in the cytosol of reactive microglia neurons, astrocytes and oligodendrocytes which suggest that RXR signaling is involved in the injury response of the damaged CNS [p.47, col. 2, para.2]. Multiple sclerosis lesions were detected more cytoplasmic than nuclear RXR-gamma expression in the control white matter, suggesting that RXR-gamma may be sequestered in the cytoplasmic of terminally differentiated cells in the normal adult CNS [p.48, col. 1, para.1]. 9-cis retinoic acid (9cRA) is a known ligand for RXR activation [p.50, col. 1, para. 2]. Following focal demyelination, injection of 10 mg per kg per day of 9cRA for 14 d and 9cRA treated group had a lower G-ratio than the saline treated group owing to the presence of thicker re-myelinated sheaths around axons consistent with an acceleration of CNS re-myelination [p.51, col. 1, para. 1]. The prominence of RXR signaling pathways in the re-myelination transcriptome showed that RXR signaling was associated with the CNS regenerative response and opens a new area of research on the role of RXR’s in 

Huang et al. do not explicitly teach the RXR agonist, 3,7-dimethyl-6(S), 7(S)-methano 7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E), 4(E) heptadienoic acid [claim 6], therapeutically effective amount 0.001 mg/kg/day to about 100 mg/kg/day, 0.1 mg/kg/day to about 10 mg/kg/day, about 0.01 mg/m2/day to about 100 mg/m2/day [claims 12-14], about 15 mg/m2/day and about 60 mg/m2/day [claim 15], reduce at least one symptom of the demyelination-related disorder (inflammation) [claim 17], wherein the immunomodulatory activity comprises increasing the number of Treg cells in the individual [claims 3 and 5],  and wherein the immunomodulatory comprises decreasing the number of Th17 cells in the individual [claims 3-5].

Xiao et al. is provided to demonstrate that retinoic acid increases Foxp3+ regulatory T cells in the peripheral immune compartment and inhibits development of Th17 [p.2283, col.1, para.1]. Retinoic acid, all-trans binds preferably to RAR, whereas 9-cis-RA binds to both RAR and RXR [p.2278, col. 1, para. 2]. 
et al. teach enantiomerically pure compound of formula 


    PNG
    media_image1.png
    167
    499
    media_image1.png
    Greyscale
   wherein R is H or lower alkyl of 1 to 6 carbons o pharmaceutically acceptable salt thereof have retinoid like biological activity [abstract] and it is a highly specific agonist of RXR retinoid receptor [abstract and claim 1].  The retinoid compounds can be used in the treatment and prevention of neurodegenerative diseases such as Parkinson’s diseases and inflammatory diseases [col. 2, ln 6-7]. A useful therapeutic or prophylactic concentration will vary from condition to condition and in certain instances may vary with the severity of the condition being treated and the patient’s susceptibility to treatment [col.8, ln 31-34]. If administered systematically an amount between 0.01 to 5 mg/kg/day of body weight would be expected to have an effect and therapeutic result in the treatment of many disease for which these compounds are useful [col. 8, ln 43-46]. The acids and salts derived from compounds of formula I are readily obtainable from the corresponding esters [col. 17, ln 34-36].

Zapata-Gonzalez et al. were provided to demonstrate that 9-cis-Retinoic acid (9cRA) is a retinoic X receptor agonist as demonstrated by its activation of permissive heterodimers PPAR/RXR [see abstract]. 

A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method of treating multiple sclerosis by administering a therapeutically effective amount of RXR agonist because Huang et al. taught that when 9cRA (RXR agonist) is administered it can module inflammation suggesting that et al. demonstrate that 9cRA shows the presence of thicker re-myelinated sheaths around axons consistent with an acceleration of CNS re-myelination. The skilled artisan would have been motivate to exchange to the RXR agonist (3,7-dimethyl-6(S), 7(S)-methano 7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E), 4(E) heptadienoic acid) of claim 6 because Huang et al. taught that 9cRXR agonist is useful for the treatment of inflammatory disease such as multiple sclerosis and Vuligonda et al. taught the instantly claimed RXR agonist is useful for the treatment of inflammatory diseases. Therefore, the teachings of Huang et al. in view of Vuligonda et al. would have provide ample motivation to exchange the RXR agonist since both compounds exhibit RXR agonist activity and are useful for the treatment of central nervous system diseases and inflammatory diseases. The skilled artisan would have been motivate to treat at least one symptom of multiple sclerosis such as inflammation because Huang et al. taught that administration of RXR agonist modulates inflammation. 

In regards to the limitation wherein the therapeutically effective amount 0.001 mg/kg/day to about 100 mg/kg/day, about 0.1 mg/kg/day to about 10 mg/kg/day, about 0.01 mg/m2/day to about 100 mg/m2/day [claim 14], about 15 mg/m2/day and about 60 mg/m2/day as recited in claim 15, the teachings of Huang et al. demonstrate that RXR agonist (9cRA) can be administered in an amount of 10 mg/kg/day and shows the presence of thicker re-myelinated sheaths around axons consistent with an acceleration of CNS re-myelination.  The teachings of Vuligonda et al. demonstrate that the instantly et al. and Vuligonda et al. demonstrate an overlap of the therapeutic amounts and that they are capable of being used for the treatment of central nervous system disorder and inflammatory diseases such as multiple sclerosis and Parkinson disease. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I). 

In regards to the limitations wherein the immunomodulatory activity comprises increasing the number of Treg cells in the individual and wherein the immunomodulatory comprises decreasing the number of Th17 cells in the individual as recited in claims 2-4. Although Huang et al. does not explicitly teach that the effects of administering the RXR agonist recited in claims 3-5 occur, they must inherently occur upon administration of the same compound as instantly claimed since Xiao et al. demonstrate that retinoic acid can modulate immunomodulatory activity. This is because administration of identical compound must necessarily produce the same resultant effects, since products of identical chemical composition cannot mutually exclusive properties when used in an identical manner. MPEP § 2112.  



From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (Nature Neuroscience (2011), vol. 14 pp. 45-57; cited by Applicant and filed on an IDS 1449) in view of Vuligonda et al. (US 5,917,082 A, cited by Applicant and filed on an IDS 1449) and Zapata-Gonzalez et al. (J Immunology (2007) vol. 178, pp.6130-6139, cited by Applicant and filed on an IDS 1449) and as evidenced by Xiao et al. (J. Immunol (2008) vol. 181, pp.2277-2284, cited by Applicant and filed on an IDS 1449) as applied to claims 1-9, 12-15, and 17-18; and further in view of Jiang et al. (US 2007/0185055; cited by Applicant and filed on an IDS 1449).

Huang et al. in view of Vuligonda et al. and Zapata-Gonzalez et al. were relied for the reasons set forth above.
Huang et al. in view of Vuligonda et al. do not teach wherein the RXR agonist is administered via nasal administration, epidural administration, and intrathecal administration, cranial or implant [claims 16 and 19-20]. 

Jiang et al. teach the compound that reads on the claimed subject matter [0207]:
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , this compound can be also in the form of a pharmaceutical acceptable salt. The reference discloses that the compounds can be administered via inhalation [0637]. 
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to administer the elected compound (RXR agonist) by inhalation because Vuligonda et al. taught that the elected compound can be administered systematically and Jiang et al. taught that the elected compound can be administered via inhalation.  The skilled artisan would have been motivated to administer a retinoid X receptor agonist via nasal route because Vuligonda et al. taught that retinoid agonist can be administered via systemic route and Jiang et al. taught that such agonist can be formulated for the administration via inhalation.  Therefore, from the teachings of the prior art the skilled artisan would have had reasonable motivation to formulate the elected compound for administration by inhalation. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1, 7-9, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang et al. (Nature Neuroscience (2011), vol. 14 pp. 45-57; cited by Applicant and filed on an IDS 1449) as evidenced by Zapata-Gonzalez et al. (J Immunology (2007) vol. 178, pp.6130-6139, cited by Applicant and filed on an IDS 1449).

Huang et al. teach that RXR signaling is highly active in lesions and might contribute to re-myelination [p.47, col. 1, para.1]. After spinal cord contusions, all three RXR members become actively expressed in the cytosol of reactive microglia neurons, astrocytes and oligodendrocytes which suggest that RXR signaling is involved in the injury response of the damaged CNS [p.47, col. 2, para.2]. Multiple sclerosis lesion were detected more cytoplasmic than nuclear RXR-gamma expression in the control 
Zapata-Gonzalez et al. is provided to demonstrate that 9-cis-Retinoic acid (9cRA) is a retinoic X receptor agonist [abstract]. 
Therefore, Huang et al. teaches a method for treating a demyelination-related disorder (multiple sclerosis) comprising administering an effective amount of RXR agonist as instantly claimed. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/04/2022